 


114 HR 1906 IH: Access to Inpatient Rehabilitation Therapy Act of 2015
U.S. House of Representatives
2015-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1906 
IN THE HOUSE OF REPRESENTATIVES 
 
April 21, 2015 
Mr. Thompson of Pennsylvania (for himself and Mr. Butterfield) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend title XVIII of the Social Security Act to include recreational therapy among the therapy modalities that constitute an intensive rehabilitation therapy program in an inpatient rehabilitation hospital or unit. 
 
 
1.Short titleThis Act may be cited as the Access to Inpatient Rehabilitation Therapy Act of 2015. 2.Findings and purpose (a)FindingsCongress finds the following:
(1)Intensive, coordinated medical rehabilitation provided in inpatient rehabilitation hospitals and units is critical to Medicare beneficiaries with injuries, illnesses, disabilities, and chronic conditions in order to return to health, full function, independent living, and a high quality of life. (2)The Centers for Medicare & Medicaid Services (in this section referred to as CMS) uses an intensity of therapy requirement to help determine which Medicare beneficiaries are appropriate for treatment in an inpatient rehabilitation hospital or unit. CMS has interpreted the intensity of therapy requirement through application of the so-called Three Hour Rule (42 C.F.R. 412.622(a)(3)(ii)) which requires the patient to be able to participate in three hours of rehabilitation therapy per day, five days per week, or 15 hours of rehabilitation therapy over a one-week period.
(3)Before 2010, CMS regulations explicitly stated that physical therapy, occupational therapy, speech therapy, and/or orthotics and prosthetics were counted toward the Three Hour Rule on an as-needed basis. In addition, CMS regulations stated that other therapeutic modalities that were determined by the physician and the rehabilitation team to be needed by the patient on a priority basis would qualify toward satisfaction of the rule (HCFA Ruling 85–2). (4)This language allowed recreational therapy to count toward satisfaction of the Three Hour Rule for patients who required this mix of therapies on a priority basis in the inpatient rehabilitation hospital or unit setting.
(5)CMS by regulation (74 Fed. Reg. 39811 (August 7, 2009)) revised these prior regulations, effective January 1, 2010, by limiting the Three Hour Rule to recognize only four services (namely, physical, occupational, and speech therapy as well as orthotics and prosthetics) and removing the discretion of the physician and the rehabilitation team to count other therapeutic services needed by the patient toward satisfaction of the Three Hour Rule. As a result, recreational therapy services are often not available to patients who require medically necessary recreational therapy as part of their plan of care. (6)Recreational therapy is a treatment service designed to restore, remediate, and rehabilitate a patient’s level of functioning and independence in life activities, to promote health and wellness as well as to reduce or eliminate the activity limitations and restrictions to participation in life situations caused by an illness or disabling condition. Recreational therapy in the inpatient rehabilitation hospital and unit setting is provided by qualified recreational therapists when required by the patient’s condition and prescribed by a physician as part of a patient’s plan of care.
(b)PurposeIt is the purpose of this Act to restore reliance on the professional judgment of the treating physician and the rehabilitation team when determining whether a Medicare patient meets the intensity of therapy requirement of an inpatient rehabilitation hospital or unit in order for that patient to gain access to the appropriate mix of medically necessary therapeutic rehabilitation services in that setting, including physical therapy, occupational therapy, and, as needed, speech therapy, orthotics and prosthetics, and recreational therapy. 3.Including recreational therapy among the therapy modalities that constitute an intensive rehabilitation therapy program in determining the medical necessity of services in an inpatient rehabilitation facility (IRF) (a)In generalSection 1886(j) of the Social Security Act (42 U.S.C. 1395ww(j)) is amended by adding at the end the following new paragraph:

(9)Including recreational therapy among therapy modalities that constitute an intensive rehabilitation therapy program in a rehabilitation facilityThe Secretary shall include recreational therapy services among the therapeutic modalities that constitute an intensive rehabilitation program in determining (pursuant to applicable regulations) whether inpatient services in a rehabilitation facility are reasonable and necessary under section 1862(a)(1)(A).. (b)Effective dateThe amendment made by section (a) shall apply to services furnished on or after January 1, 2016. 
 
